DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  the status indicator listed as “original” should instead read “previously presented”, claim 16 having been amended in the claims filed 4/21/2020.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 recites the limitation “the third bonding structure die of the dummy die”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read, “the third bonding structure [[die]] of the dummy die”.
Claims 16-20 are rejected as depending from claim 15.
Claims 21 recites several limitations such as "the plurality of first through vias”, “the third semiconductor substrate”, and “the third bonding structure” such that there is insufficient antecedent basis for these limitations in the claim.  This appears to be because claim 21 was 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin’785 (US PGPub 2015/0021785), in view of Shinogi (US PGPub 2008/0224322) and Yuan (US PGPub 2017/0092626).
Regarding claim 1, Lin’785 discloses in Fig. 1D, a first die (200, para. [0024 & 0035]:  wafer ultimately diced) comprising a first device (203, para. [0024]); and a second die (100, para. [0011]) comprising a second device (103, para. [0011]) and bonded to the first die (para. [0027-0029]:  metal-metal & dielectric-dielectric hybrid bonding), wherein the first die has first metal bonding features (244, para. [0025] & [0029]) embedded in a first bonding dielectric layer (246, para. [0025] & [0029]).  Lin’785 further discloses TSVs in the second die (400, para. [0013] & [0019]), which provide electrical connection between devices in both the first die and the second die, and which further connect to a redistribution layer (500, para. [0033]) over the second die to provide arbitrary electrical connection within the system.  Lin’785 also discloses that the presence of the TSVs in the second die require keep-out zone (KOZ) spacing from active devices to prevent degradation of device characteristics due to stress (para, [0019]).

Shinogi discloses in Fig. 8, a stacked die configuration in which a device-free die (31, para. [0058]:  wiring die; contrast with para. [0059]:  semiconductor die) is placed side-by-side with a second device die (22, para. [0048]) and a first device die (4a, para. [0047] & [0058]), the device free-die and the second die comprising conductive features (32, para. [0058]; 23, para. [0048]) to provide connection between the first die below and conductive structures above.  Shinogi further discloses that this allows stacking only known good die (para. [0047]) and also allows stacking die of different footprint areas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device-free wiring die of Shinogi in Lin’785 to allow stacking only known good die of varying footprint area, and to increase packing density by minimize stress-inducing TSVs in the second die containing devices according to the teaching of Lin’785 by locating them in the device-free die.  In so doing, there is a device-free die located aside the second die and bonded to the first die, wherein the device-free die is electrically connected to the first die and the second die.  (The Examiner notes that the redistribution layer of Lin’785 provides arbitrary interconnection between TSVs).
Lin’785 as combined appears not to explicitly disclose that the device-free die has a second metal bonding feature embedded in a second bonding dielectric layer, the second metal bonding feature is connected to one of the first metal bonding features, and the second bonding dielectric layer is bonded to the first bonding dielectric layer.
Yuan discloses in Figs. 3A-D and para. [0047] (see also Figs. 7A-D and para. [0062]), a stacked die structure in which a plurality of die are simultaneously bonded to a wafer using similar hybrid bonding, including both metal-to-metal and dielectric to dielectric bonding via metal bonding features (123 & 223) embedded in bonding dielectric layers (120 & 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same hybrid bonding structure similar to Yuan on the 
Regarding claim 2, Lin’785 as combined therein disclose that the second metal bonding feature comprises a through substrate via (Shinogi, 32, Fig. 8, para. [0058]).
Regarding claim 4, Lin’785 as combined therein discloses that the first die has a first top area A1, the second die has a second top area A2, the device-free die has a third top area A3, and a ratio of (A2+A3) to A1 is 0.4 or more (Shinogi, Fig. 6, par. [0055]:  the composite structure provides approximately equal footprint areas on each level.)
Regarding claim 5, Lin’785 further discloses that the second die has a third metal bonding feature (144) embedded in a third bonding dielectric layer (146), the third metal bonding feature is connected to another of the first metal bonding features (244), and the third bonding dielectric layer (146) is bonded to the first bonding dielectric layer (246) (para. [0027-0029]:  metal-metal & dielectric-dielectric hybrid bonding).
Regarding claim 7, Lin’785 as combined appears not to explicitly disclose a dielectric encapsulation over the first die and around the second die and the device-free die.
Yuan discloses in Fig. 4, a plurality of die including a second die (100) stacked and electrically connected to a lower first die (200), with a dielectric encapsulation (126, para. [0034]) over the first die and around the plurality of stacked die to provide protection; and a plurality of through-dielectric vias (TDV, 30, para. [0050] & [0043]:  a least one TDV) to provide direct electrical connection to the bottom first die.

Regarding claim 8, Lin’785 as combined therein discloses a plurality of through dielectric vias located aside the second die and penetrating through the dielectric encapsulation (Yuan, 30, para. [0043]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin’785, in view of Shinogi and Yuan, and further in view of Lin'232 (US PGPub 2011/0026232).
Regarding claim 3 Lin’785 further discloses a semiconductor substrate of the second die (104, para. [0010]).  
Lin’785 as combined appears not to explicitly disclose that the semiconductor substrate of the second die is thinner than a semiconductor substrate of the device-free die.
Lin'232 discloses (see Figs. 37 & 53), a 3D IC structure with stacked die (72 & 165) upon a device wafer (68, para. [0145]) and utilizing TSV for vertical interconnection through both die, wherein a semiconductor substrate (96, para. [0158]) of a device die (72 with device 102, para. [0158]) is thinner than a semiconductor substrate of a same-level device-free die (165, para. [0151-152]:  no devices in silicon substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the device-free die of Lin’785 as combined without unnecessary metallization routing layers but with an equal total thickness, as in Lin’232, simplify manufacturing of the device-free die while achieving the same purpose, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin’785 (US PGPub 2015/0021785), in view of Shinogi (US PGPub 2008/0224322), Yuan (US PGPub 2017/0092626), and Lin'232 (US PGPub 2011/0026232).
Regarding claim 15, Lin’785 discloses a first device die (200, para. [0024 & 0035]:  wafer ultimately diced) comprising a first semiconductor substrate (204, para. [0024]:  similar to substrate 104; para. [0010]:  semiconductor substrate) and a first bonding structure (242, para. [0025]); a second device die (100, para. [0011]) comprising a second semiconductor substrate (104; para. [0010]) and a second bonding structure (142, para. [0021]:  including metal bonding features 144 embedded in bonding dielectric 146), wherein the second device die is electrically coupled to the first device die by the second bonding structure and the first bonding structure (para. [0027-0029]); wherein the first bonding structure (242, para. [0025-0029]) has first metal bonding features (244) embedded in a first bonding dielectric layer (246). Lin’785 further discloses TSVs in the second die (400, para. [0013] & [0019]), which provide electrical connection 
Lin’785 appears not to explicitly disclose a dummy die and a plurality of first through vias within the dummy die, wherein the dummy die is electrically coupled to the first device die.
Shinogi discloses in Fig. 8, a stacked die configuration in which a device-free dummy die (31, para. [0058]:  wiring die; contrast with para. [0059]:  semiconductor die) is placed side-by-side with a second device die (22, para. [0048]) and a first device die (4a, para. [0047] & [0058]), the dummy die and the second die comprising conductive features (32, para. [0058]; 23, para. [0048]) to provide connection between the first die below and conductive structures above.  Shinogi further discloses that this allows stacking only known good die (para. [0047]) and also allows stacking die of different footprint areas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device-free wiring dummy die of Shinogi in Lin’785 to allow stacking only known good die of varying footprint area, and to increase packing density by minimize stress-inducing TSVs in the second die containing devices according to the teaching of Lin’785 by locating them in the device-free die.  In so doing, there is a dummy die and a plurality of first through vias within the dummy die (arbitrary number of vias relocated to the dummy die from the second device die to relieve device stress and increase device density), wherein the dummy die is electrically coupled to the first device die.  (The Examiner notes that the redistribution layer of Lin’785 provides arbitrary interconnection between TSVs).
Lin’785 as combined appears not to explicitly disclose a third bonding structure electrically connected to the plurality of first through vias, the third bonding structure of the dummy die has a second metal bonding feature embedded in a second bonding 
Yuan discloses in Figs. 3A-D and para. [0047] (see also Figs. 7A-D and para. [0062]), a stacked die structure in which a plurality of die are bonded to a wafer using similar hybrid bonding, including both metal-to-metal and dielectric to dielectric bonding via metal bonding features (123 & 223) embedded in bonding dielectric layers (120 & 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same hybrid bonding structure similar to Yuan on the dummy die as on the second die as in Lin’785 as combined to simplify the process using simultaneous identical bonding, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, there is a third bonding structure electrically connected to the plurality of first through vias, the third bonding structure of the dummy die has a second metal bonding feature embedded in a second bonding dielectric layer, the second metal bonding feature is connected to one of the first metal bonding features, and the second bonding dielectric layer is bonded to the first bonding dielectric layer; wherein the dummy die is electrically coupled to the first device die by the third bonding structure and the first bonding structure.Lin’785 as combined appears not to explicitly disclose that the dummy die comprises a third semiconductor substrate comprising the plurality of first through vias therein and with the third bonding structure thereover.
Lin'232 discloses (see Figs. 37 & 53), a 3D IC structure with stacked die (72 & 165) upon a device wafer (68, para. [0145]) and utilizing TSV for vertical interconnection through both die, wherein a semiconductor substrate (96, para. [0158]) of a device die (72 with device 102, para. [0158]) is thinner than a semiconductor substrate of a same-level device-free dummy die (165, para. [0151-152]:  no devices in silicon substrate).

Regarding claim 16, Lin’785 as combined therein discloses a redistribution layer structure (Lin’785, 500, para. [0033]) over the second device die and the dummy die and electrically connected to a plurality of second through vias (Lin’785, 400, para. [0013] & [0019]) of the second device die and the plurality of first through vias of the dummy die. (See the description of the redistribution layer and TSVs in the second device die in the rejection of claim 15 above.)
Regarding claim 17, Lin’785 as combined appears not to explicitly disclose a plurality of through dielectric vias over the first device die and aside the second device die.
Yuan discloses in Fig. 4, a plurality of die including a second die (100) stacked and electrically connected to a lower first die (200), with a dielectric encapsulation (126, para. [0034]) over the first die and around the plurality of stacked die to provide protection; and a plurality of through-dielectric vias (TDV, 30, para. [0050] & [0043]:  a least one TDV) to provide direct electrical connection to the bottom first die.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dielectric encapsulation including TDVs as in Yuan in Lin’785 as combined to provide device protection and electrical connection, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, there are a plurality of through dielectric vias over the first device die and aside the second device die.

Regarding claim 19, Lin’785 as combined therein discloses that the second bonding structure and the third bonding structure are at substantially a same level. (The Examiner notes that to bond to the first bonding structure, the second and third bonding structures must in that sense be at a same level.)
Regarding claim 20, Lin’785 further discloses (in para. [0029]) that a first bonding pad (244) of the first bonding structure is bonded to a second bonding pad (144) of the second bonding structure, and a first bonding dielectric layer (246) of the first bonding structure is bonded to a second bonding dielectric layer (146) of the second bonding structure.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin’785, in view of Shinogi, Yuan, and Lin'232, and further in view of Parsey (US PGPub 2012/0049320).
Regarding claim 21, Lin’785 as combined appears not to explicitly disclose that at least two of the plurality of first through vias are landed on a same metal feature between the third semiconductor substrate and the third bonding structure.
Parsey discloses in Fig. 31, TSV structures (para. [0088]) comprising distinct conductor-filled trenches (para. [0084, 0086 & 0088]:  metal 264 filling trenches 252) formed in a substrate (243, para. [0081]) for collectively connecting between substrate pads (284 & 3124, para. [0093] & [0098]).  Parsey further discloses that substrate features between trenches 252 (para. [0085]:  any of those disclosed in Figs. 2-23, including annular feature 114 of Fig. 11, separating distinct trenches 116 & 119, para. [0065]) provide mechanical stability compared a single via and allow for smaller features to be reliably produced (para. [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the via structure of Parsey having a plurality of distinct conductors per via in Lin’785 as combined to improve the mechanical stability of the TSVs.  In so .

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
The Applicant argues on pages 9-10 of the remarks regarding claim 1 that, “Figures 3A-3D and paragraph [0047] of Yuan disclose a plurality of dies bonded to a wafer using similar hybrid bonding; however, the plurality of dies are all device dies bonded to the wafer using different bonding techniques.”  The arguments are not persuasive.
In the rejection of claim 1, Shinogi Fig. 8 provides for a device die and a device-free die bonded in the same layer of a die stack both to provide connection and equalize footprint area of the stack layers (para. [0055-0058]). Contrary to Applicant’s assertion, Yuan provides simultaneous bonding of two upper die 102 to lower die 202 by substantially the same bonding technique (see also Figs. 7A-D).
Applicant arguments with regard to claim 15 are substantially the same as above.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891